HOOD, Judge
(dissenting).
The important question presented here is one relating to agency.
I agree with the majority that James A. Mazilly was never authorized to execute the contract in behalf of Guy Scroggins, or in behalf of any of the corporations of which Scroggins was the principal stockholder. I disagree with their conclusion, however, that Mazilly was clothed with apparent authority to sign such an agreement either for Scroggins or for the corporations. The evidence shows, I think, that all parties understood during the negotiations that Mazilly did not have authority to sign the contract, and that it would be necessary for him to obtain specific authority to do so before he could bind the principal.
I feel, also, that the elements essential to invoke the principle of estoppel are lacking here, and that the majority fell into error in holding that defendant is estopped from showing that its employee was without authority to bind it to that agreement.
For these reasons I respectfully dissent.
On Application for Rehearing.
En Banc. Rehearing denied.
FIOOD, J., is of the opinion that a rehearing should be granted.